Title: From John Adams to John T. Watson, 23 July 1818
From: Adams, John
To: Watson, John T.



Sir
Quincy July 23. 1818

I thank you, for you for your favour of the 12th. You advise me to write my own Life upon a very extensive plan. But you must give me a lease of another life of 82 Years, before I can undertake it.
When I read the Lives of Doctor Benjamin Franklin and Governor Patrick Henry, my own appears, upon retrospection, a dull, dreary unfruitful Waste. I Should be ashamed to read it, though Written by a Franklin or a Wirt.
Of the interpositions of Providence in our favour I have had abundant Experience; and Such as would not be believed upon my Authority, if, I Should relate them.
There is one point in which you and I are at opposite Angles: Instead of inflaming Prejudices against England, it was necessary to destroy The ignorant biggotted Attachment of the People to Great Britain: And This never has yet been half done.
It would be Silly in me To write upon the Progress of Luxury, for The History of all Ages and Countries, are uniform, that Luxury grows with Population Wealth and Prosperity.
Your Letter Shews you to be a thinking, a deep Thinking Man, but not perfectly informed of the American Revolution.
I am however with much respect for an honest Inquirer / Your Sincere Friend and Well Wisher
John Adams